Title: To George Washington from Robert Hare, 12 January 1797
From: Hare, Robert
To: Washington, George


                        
                            Sir, 
                            
                                12 January 1797
                            
                        
                        Your late Address to the people of the United States, whilst it awakens every
                            sentiment of gratitude, deeply affects our feelings with regret.
                        The friendly counsel you have offered to your fellow citizens, to induce them
                            to adhere stedfastly, to their present union; to repress the spirit of party; to cherish
                            religion, knowledge and public credit; and to maintain a dispassionate and impartial, ’tho
                            amicable disposition, towards foreign nations, meets with our warmest approbation. In your
                            forcible exposition of the dangers, which will result to their freedom, safety and
                            prosperity from a dereliction of these salutary maxims, we recognize that just dicernment of
                            the real interest of our country, and that firm adherence to the principles of true
                            patriotism, which have always distinguished your public conduct. Your fellow citizens
                            sensible that with your measures their dearest interests were intimately connected, have
                            regarded them with anxious attention; they have beheld you, under the auspices of divine
                            providence, leading their armies to victory, and guiding their councils to prosperity and
                            peace; nor has the closest examination of your conduct produced any
                            other effect, than to strengthen their reliance on your wisdom and virtue.
                        
                        The various testimonials of attachment which you have received from the people
                            of the United States, must have fully convinced you, that your affectionate sensations
                            towards them, which are so feelingly expressed in your address, are reciprocated by
                            correspondent sentiments, on their part. The signal instance of steady approbation, with
                            which they have supported your administration, and the success which has attended it, have
                            exhibited to the world a striking proof, that the most effectual method of securing the
                            confidence, and accomplishing the welfare, of an enlightened nation, is, to pursue, with
                            undeviating firmness, a policy founded on the purest integrity.
                        The satisfaction we have derived from your salutary communications is greatly
                            alloyed by the information which has accompanied them, that we are so soon, to be deprived
                            of those faithful services, from which such important benefits have resulted to this in
                            common with the other states. We are, at the same time, compelled to assent to the justice
                            of your claim to that repose, in the evening of your days, which has so long been sacrificed
                            to the voice and interest of your country.
                        
                        You will carry with you into retirement the solid enjoyment arising from the
                            applause of your grateful country, and the consciousness of a life devoted to virtue and
                            public utility. In addition to these sources of happiness, may you long enjoy the blessings
                            of health; may you largely partake of that national felicity, to the establishment of which
                            you have so eminently contributed; and may your successors in office, be influenced by your
                            example, in their efforts to promote the peace, safety, and dignity of the United States. Signed by order
                        
                            Robert Hare
                            Speaker of the Senate of the
                            Commonwealth of Pennsylvania
                            
                        
                    